Citation Nr: 0400127	
Decision Date: 01/05/04    Archive Date: 01/21/04

DOCKET NO.  99-00 114A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial compensable evaluation for an 
abdominal scar.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for a neck disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel



INTRODUCTION

The veteran served on active duty from August 1986 to July 
1997.

This matter was last before the Board of Veterans' Appeals 
(Board) in July 2001, on appeal from rating decisions issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan in January 1998 and March 1999.  
Upon its last review, the Board remanded the claims at issue 
for further development of the evidence.  

Having carefully reviewed the record in light of recent 
binding precedential opinions by the appellate courts, the 
Board regretfully finds that this case must again be 
remanded.  This appeal is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
the appellant if further action is required on her part.


REMAND

As the Board noted in July 2001, during the pendency of this 
matter, the Veterans Claims Assistance Act of 2000 (VCAA) was 
made law.  See Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002).  The VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. 
§ 5103A (West 2002).

Pertinent to this matter, under 38 U.S.C. § 5103(a), as 
amended by VCAA, upon receipt of a complete or substantially 
complete application, VA shall notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided that is 
necessary to substantiate the claim.  As part of that notice, 
VA  shall indicate which portion of that information and 
evidence, if any, is to be provided by the claimant and which 
portion, if any, VA will attempt to obtain on behalf of the 
claimant.  

Recent decisions by the Court have mandated that VA ensure 
strict compliance with the provisions of the VCAA.  See, 
e.g., Disabled American Veterans, et. al. v. Secretary of 
Department of Veterans Affairs 327 F.3d 1339 (Fed. Cir. 
2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002);  see 
also Bernard v. Brown, 4 Vet. App. 384 (1993) (holding that 
when the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
appellant has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby).  

In both March and September 2001, the RO forwarded to the 
appellant general advisements relative to the VCAA.  While 
the appellant was advised of the passage of the VCAA in the 
initial letter generally, she was not informed of what 
evidence would substantiate her claim in accordance with the 
recently issued precedent.  The September 2001 advisement 
also does not indicate what evidence would substantiate the 
appellant's claims for the benefits at issue.  

While in theory the Board has the authority to consider law 
not considered by the RO, a decision from the United States 
Court of Veterans Appeals for the Federal Circuit (Federal 
Circuit) invalidated a portion of the VA regulation the Board 
utilized to notify a claimant of the VCAA pursuant to 38 
U.S.C.A. § 5103.  Disabled American Veterans et. al. v. 
Secretary of Veterans Affairs, supra.  In that case, the 
Federal Circuit held that 38 C.F.R. § 19.9(a)(2)(ii), which 
required the Board to provide the notice required by 
38 U.S.C.A. § 5103(a) and provide a claimant not less than 30 
days to respond to the notice, was invalid because it was 
contrary to 38 U.S.C.A. § 5103(b), which provided a claimant 
one year to submit evidence.  Therefore, at this point in 
time, the Board cannot provide notice to the appellant of the 
provisions of the VCAA.  

Because the record does not indicate that the appellant has 
been apprised of what evidence would substantiate her 
specific claims, nor of the specific allocation of 
responsibility for obtaining such evidence, this matter is 
REMANDED for the following:

1.  The RO should advise the 
appellant of what evidence would 
substantiate her claims in accordance 
with the provisions of the VCAA.  
Contemporaneous with this advisement, 
the RO should ascertain if the 
appellant has received any VA, non-
VA, or other medical treatment for a 
back disorder, a neck disorder or an 
abdominal scar that is not evidenced 
by the current record.  The appellant 
should be provided with the necessary 
authorizations for the release of any 
treatment records not currently on 
file.  The RO should then obtain 
these records and associate them with 
the claims folder.  

2.	Thereafter, the RO should take 
such additional 
development action as it deems proper 
with respect to the claims, including 
if appropriate the conduct of any 
appropriate VA medical examinations.  
Following such development, the RO 
should review and readjudicate the 
claims.  If any such action does not 
resolve the claim, the RO shall issue 
the appellant a Supplemental 
Statement of the Case.  Thereafter, 
the case should be returned to the 
Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                  
_________________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



